United States Court of Appeals
                            For the Eighth Circuit
                        __________________________

                               No. 20-2209
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                           Mark Anthony Curtis, Jr.

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                           Submitted: April 12, 2021
                             Filed: June 7, 2021
                                [Unpublished]
                               ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     Mark Anthony Curtis pled guilty to receipt and transportation of child
pornography in violation of 18 U.S.C. §§ 2252(a)(1), (a)(2), and 2252(b)(1). The
district court 1 granted his request for a downward variance, sentencing him to 139
months in prison. He appeals the sentence. Having jurisdiction under 28 U.S.C. §
1291, this court affirms.

       Curtis asserts his sentence is substantively unreasonable. The government
argues Curtis waived his right to appeal the sentence in his plea agreement. This
court need not decide the issue because the district court did not abuse its discretion
in imposing the sentence. See United States v. Gonzalez, 573 F.3d 600, 607 (8th Cir.
2009) (determining whether a sentence is unreasonable, this court applies a
deferential abuse-of-discretion standard). “[I]t will be the unusual case when we
reverse a district court sentence—whether within, above, or below the applicable
Guidelines range—as substantively unreasonable.” United States v. Feemster, 572
F.3d 455, 464 (8th Cir. 2009) (en banc).

       Imposing a sentence 12 months below the bottom of the guidelines-range, the
district court discussed the 18 U.S.C. § 3553(a) factors. It discussed the nature and
circumstances of the offense including the “some 25,809 images that consisted of
333 videos and 834 still images of child pornography.” “[T]he sexual conduct
depicted in these images” showed the abuse of children from toddlers and teens and
“involved about every sexual act that could be committed to a child.” The district
court also discussed mitigating factors including Curtis’s physical and sexual abuse
as a child and the abandonment of his mother. The court concluded that a sentence
below the guidelines range was appropriate because of the childhood abuse. But it
noted that a significant variance was not appropriate because “the nature of this
offense is aggravating and there were a lot of images here and a lot of victims.”

      The district court did not abuse its discretion. See United States v. Wisecarver,
644 F.3d 764, 774 (8th Cir. 2011) (“[T]he district court’s choice to assign relatively
greater weight to the nature and circumstances of the offense than to the mitigating


      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.
                                    -2-
personal characteristics of the defendant is well within the wide latitude given to
individual district court judges in weighing relevant factors.” (cleaned up)).

                                   *******
      The judgment is affirmed.
                      ______________________________




                                        -3-